
	

116 S1711 IS: Transparency in Online Retailing Act
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1711
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2019
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require online retailers to disclose the country of origin of products imported into the United
			 States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Transparency in Online Retailing Act.
		2.Disclosure of country of origin by online retailers
 (a)In generalA person that, through an internet website, sells an article of foreign origin imported into the United States shall mark in a conspicuous place on that website, and in the same language that is used on the rest of that website, the name of the country of origin of that article.
			(b)Enforcement
 (1)Unfair and deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Federal Trade Commission
 (A)In generalThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (B)Privileges and immunitiesAny person that violates subsection (a) shall be subject to the penalties, and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					
